801 So. 2d 999 (2001)
Anthony RUSSELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-4590.
District Court of Appeal of Florida, Fourth District.
December 19, 2001.
Carey Haughwout, Public Defender, and Jeffrey L. Anderson, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Susan Odzer Hugentugler, Assistant Attorney General, Fort Lauderdale, for appellee.
KLEIN, J.
Appellant appeals a finding that he violated community control. He argues that the trial court erred in allowing the state to introduce a report of his positive urinalysis test results for cocaine as a business record under section 90.803(6), Florida Statutes (2000).
In Davis v. State, 562 So. 2d 431 (Fla. 1st DCA 1990), the same issue was presented, whether a laboratory report showing cocaine *1000 in a urine sample was admissible as a business record in a probation violation hearing. Relying on federal cases, the first district concluded that the report was admissible as a business record. We agree with the reasoning of Davis. We also reject appellant's argument that he was entitled to credit for time served.
Affirmed.
STONE and SHAHOOD, JJ., concur.